908 F.2d 974
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dewayne WARTHEN, Plaintiff-Appellant,v.Don SWARTZ, K. Hiland, Michael D. Smith, C.W. Cox, Don Rose,L.D. Carpenter, G.R. McCune, James A. Finney, Johnand Jane Doe, Defendants-Appellees.
No. 90-5584.
United States Court of Appeals, Sixth Circuit.
July 30, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the appellant appealed on April 19, 1990, from the April 10, 1990, order referring the case to a magistrate.  Such an order is not appealable.   See In re Dalton, 733 F.2d 710, 714 (10th Cir.1984), cert. dismissed, 469 U.S. 1185 (1985).


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.